— Order, Supreme Court, New York County (Ryp, J.), entered June 22, 1982, granting defendant’s motion to dismiss the plaintiff’s complaint as barred by the Statute of Limitations contained in bills of lading, reversed, on the law, with costs, and the motion to dismiss is denied. This is an action brought by the assignee of a corporation engaged in the manufacture and sale of wearing apparel seeking damages for an alleged conversion of shipped goods by the defendant, a carrier engaged in the carrying of goods. The bills of lading issued in connection with the shipments provided that any action for damages arising out of nondelivery must be instituted within 12 months following the accrual of the claim. In the order appealed from, Special Term granted defendant’s motion to dismiss on the ground that the instant motion was not commenced within the time prescribed by the bills of lading. The issue seems to us essentially indistinguishable from that presented in Continental Metals Corp. v Municipal Warehouse Co. (92 AD2d 477, affg 112 Mise 2d 923). In that case, a majority of this court held with regard to a warehouse, that a similar limitation in a warehouse receipt was legally ineffective to bar an action for damages for conversion instituted against the warehouse. Concur — Murphy, P. J., Kupferman, Sandler, Carro and Kassal, JJ.